UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                           No. 06-7803



IN Re:    DAVID FIELDS,

                                                        Petitioner.



                 On Petition for Writ of Mandamus
                (Nos. 9:02-cv-03708; 9:95-cr-194)


Submitted: December 14, 2006             Decided:   December 22, 2006


Before MICHAEL, GREGORY, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


David Fields, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            David Fields petitions for a writ of mandamus, alleging

the district court has unduly delayed acting on his 28 U.S.C.

§ 2255 (2000) motion.   He seeks an order from this court directing

the district court to act.    We find there has been no undue delay

in the district court as the court has now ruled on the merits of

the case.     See In re: Fields, No. 9:02-cv-3708 (D.S.C. Nov. 6,

2006).   Accordingly, we grant Fields’ motion to proceed in forma

pauperis and deny the mandamus petition as moot.        We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                         PETITION DENIED




                                  - 2 -